DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 30, 35, 45, 47–56, 62, 65–66, and 68–84 are pending in the present application. Claims 30, 35, 45, 47–56, 62, and 65–66 have been amended, claims 1–29, 31–34, 36–44, 46, 57–61, 63–64, and 67 have been canceled, and claims 68–84 are new in the amendment filed June 17th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 30, 35, 45, 47–56, 62, 65–66, and 68–84 filed on June 17th, 2021 are accepted but they present new matter and are considered unresponsive to the former rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a). Rather than presenting proof of experimentation, Applicant has removed reference to fusion altogether, thereby presenting new matter in the form of non-fusion related embodiments that were not disclosed in the original disclosure.  
The amendments to the Abstract are accepted.
Applicant’s amendment to the Title of the Specification is accepted. A minor spelling informality is noted (“Arranegement” instead of arrangement).
The interpretations under 35 U.S.C. 112(f) are withdrawn for all terms in view of the amendments.
The former rejections of the existing claims under 35 U.S.C. 112(b) are withdrawn in view of the amendments.
The objections to the Specification under 35 U.S.C. 112(a) are maintained. Please see below.
The former rejections of the existing claims under 35 U.S.C. 112(a) are maintained. In addition, new matter rejections are added below.
The former rejections of existing claims under 35 U.S.C. 101 are maintained.

Response to Arguments
Applicant’s arguments on pages 11–12 of the Remarks filed June 17th, 2021, with respect to the 35 U.S.C. 101 rejections and objections to the Specification under 35 U.S.C. 112(a), have been fully considered but are unpersuasive.
Applicant has not modified the Specification, but only the claims. The Specification still contains over sixty references to fusion pertaining to all of the embodiments, in particular the elected embodiments of A3-A4 regarding Figs. 5-6 (see para. 88 and 118). Moreover, it would introduce new matter to claim that the systems could be used for a purpose other than fusion, because no non-fusion embodiments were presented in the original disclosure.
Applicant’s arguments on pages 13–14 regarding the rejection of independent claims 30, 35, 56, and 66 under 35 USC §103 in view of Zimmerman and Laberge, have been fully considered but are unpersuasive. The limitations regarding the compressors, shooting tubes, filling or refueling tubes, pistons and compressor fuel charger were shown to be taught by Zimmerman in Section 79 of the Non-Final mailed March 17th, 2021. The Office additionally notes that Laberge II Fig. 1 also teaches a compressor 44 with attached filling tubes next to 44, shooting tubes 32 with pistons. In view of the amended limitations, Zimmerman is found to teach all of the limitations of new claims 30 and 35.
Claim Interpretation
The term “chargers” applied through the Specification in reference to Figs. 5 and 6, is being interpreted to mean a type of supply mechanism, following para. 120.

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement and enablement requirement. As stated in MPEP § 2164.03, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Other factors contributing to lack of enablement may include the breadth of the claims, the nature of the invention, the existence of working examples and the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP § 264.01(a)).
Please refer to the reasons provided in sections 22–44 of the Non-Final action, which are hereby incorporated by reference in their entirety.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 
Claims 30, 35, 45, 47–56, 62, 65–66, and 68–84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. More specifically, the specification does not reasonably convey that the inventors, at the time the application was filed, had possession of the claimed invention, as discussed above in the specification section of this Office Action. The reason for this rejection is the same as the reason for the objection to the specification given above.
Claims 30, 35, 45, 47–56, 62, 65–66, and 68–84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed inventions. Applicant did not describe the fusion reactor adequately. The reason for this rejection is the same as the reason for the objection to the specification given above.
Claims 30, 35, 45, 47–56, 62, 65–66, and 68–84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement also because they contain new matter regarding embodiments that do not comprise fusion. As noted above, Applicant refers to fusion at para. 88 and 118 for the elected embodiments A3 and A4. Indeed, the very structure of the apparatus is clearly intended for producing fusion by .
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30, 35, 45, 47–56, 62, 65–66, and 68–84 are rejected under 35 U.S.C. 101 because the claimed invention as disclosed is inoperative and therefore lacks of a credible asserted utility.
The reasons the invention as disclosed is inoperative are the same as the reasons set forth in the Specification section above, and said reasons are incorporated herein.
In particular, there is no factual evidence to show that the invention as disclosed is operative (can produce net fusion energy).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30, 35, 47–55, 66, 68, 73, and 84 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joerg Zimmerman et al*,  USPGPUB 20200245445 A1 (hereinafter “Zimmerman”). *previously cited
Regarding claims 30, 35, and 47, Zimmerman discloses a reacting system comprising: 
[Note the limitations of claim 35 and 47 are comprised in those of claim 30. Also note that all figures  cited describe different aspects of essentially the same embodiment in Zimmerman]
a core defining a plurality of openings (Fig. 9 reactor core central region 29; Fig. 2, para. 33: openings 25 are connected to openings/fluid passages 16/116 and from para. 44, there are also openings at open ends 85 of the piston assemblies 82. Also see Fig. 10 ports 94); 
a plurality of shooting tubes positioned around the core, (Figs. 9-11; para. 44: tubes associated with piston assemblies 82) each of the plurality of shooting tubes positioned to interface with one of the plurality of openings (Figs. 9-11; para. 44: “the open end 85 of the piston assemblies 82 can be inserted into a port (e.g. see port 94 of FIG. 10)”);

    PNG
    media_image1.png
    447
    562
    media_image1.png
    Greyscale

a plurality of compressors (para. 44: pistons 86), each compressor of the plurality of compressors associated with a respective one of the plurality of shooting tubes (Figs. 9-11; para. 44: “A piston 86 can be inserted into the inner bore of the piston assemblies 82”)
a storage unit configured to store liquid metal (Figs. 1, 9; para. 30-31: the liquid liner 18 comprises liquid metal and stores it) When combined with the generator system of Laberge, it would have received liquid metal from the generator system also) and
a plurality of filling tubes 130 (Fig. 1: liquid circulating system 20) extending between the plurality of shooting tubes and the storage unit (Figs. 1,9; para. 30-31: circulating system 20 extends between the shooting tubes associated with the piston assemblies 82 and the liquid liner 18), wherein the plurality of filling tubes form a grid around the core (the branched circulating system is shown to from a grid of multiple tubes), and wherein the plurality of filling tubes facilitate providing the liquid metal from the storage unit to the plurality of shooting tubes (para. 30: the liquid medium arriving from the liquid liner 18 can at least partially fill the channels 16 next to the piston shooting tubes 82); 
wherein the plurality of compressors are configured to provide a firing force to the liquid metal within the plurality of shooting tubes to shoot the liquid metal into the core (para. 44: pistons 86 use a pressurized fluid to provide a firing force to the liquid metal liner 18 for liquid liner implosion).

Regarding claims 48, Zimmerman discloses the system of Claim 47, wherein the plurality of compressors are powered or driven by a centralized source (Zimmerman para. 44: “The operation and the timing of the piston assemblies 82 can be synchronized using a controller”).

Regarding claims 49, Zimmerman discloses the system of Claim 47, wherein each compressor of the plurality of compressors is independently powered or driven (Zimmerman para. 45: “The parameters and shape of the liquid liner 18 during implosion can be controlled by controlling the timing of the valves 92 and the pressure through each of the valves 92”- it follows that the timing and pressure may be controlled independently if the shape of the liquid liner can be controlled).

Regarding claims 50, Zimmerman discloses the system of Claim 47, wherein the plurality of compressors include pistons 82/86 that translate at least partially through the plurality of shooting tubes (Zimmerman Fig. 9: please refer to the discussion of claim 30).

Regarding claim 51, Zimmerman discloses the system of claim 47, wherein the plurality of compressors are powered or driven using at least one of a compressed gas, a compressed liquid, a controlled explosive, electromagnetism, electromechanical actuation, or mechanical actuation (Zimmerman para. 44: pressurized fluid such as compressed gas is used).

Regarding claim 52, Zimmerman discloses the system of claim 47, further comprising a compressor fuel charger coupled to the plurality of compressors, the compressor fuel charger configured to charge the plurality of compressors with fuel to facilitate powering or driving the plurality of compressors (para. 44-46: the compression fuel chargers are “pneumatic, hydraulic, electromagnetic, mechanical or any other suitable driver or a combination thereof. For example, the driver can comprise a pressurized fluid (e.g. compressed gas) injection system” to drive the compressors 86).

Regarding claims 53 and 84, Zimmerman discloses the system of claims 35 and 30, respectively, further comprising a plurality of gates (Zimmerman Figs. 9,11; para. 44; closed ends 84 of piston assemblies 82), each gate of the plurality of gates associated with a respective one of the plurality of shooting tubes (each gate 82 is associated with a piston assembly 82 and shooting tube passage 16), wherein the plurality of gates are positioned to selectively prevent (the closed ends 82 prevent backflow).
Regarding claim 54, Zimmerman discloses the system of Claim 35, wherein the reactor core has a spherical shape (Zimmerman Figs. 1, 9).

Regarding claim 55, Zimmerman discloses the system of Claim 35, wherein the reactor core Fig. 9: 29 includes an outer wall (para. 46: liquid liner 18) that defines an interior chamber (center of 29) and a plurality of apertures (Fig. 2; para. 33: openings 25), and wherein the plurality of shooting tubes interface with the plurality of apertures (para. 44: “an open end 85 that provides a fluid communication with the outboard openings 25 of the passages 16”).

Regarding claim 66, please refer to the rejection and discussion of claims 30 and 52 for Zimmerman teaching essentially the same limitations.

Regarding claims 68 and 73, please refer to the rejection and discussion of claim 54 for Zimmerman teaching essentially the same additional limitations.

Claim Rejections - 35 USC § 103
Claims 45 and 77-83 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman.
Regarding claims 45, Zimmerman discloses the system of Claim 35, however, Zimmerman fails to teach the storage unit includes a heater that is configured to thermally regulate the liquid metal.

 
Regarding claims 77–78, please refer to the same discussion regarding claim 45. It would have been obvious to have included a heater to maintain the fluid phase of the liquid metal in each of the plurality of shooting tubes so that the shooting tube does not have disfunctioning from a solid phase. Otherwise, the liquid metal essential to the functioning of the apparatus would not be maintained. It is a matter of design variation whether to place a heater in each of the shooting tubes or in a storage tank of the liquid metal.

Regarding claims 79–83, Zimmerman fails to explicitly teach thermal insulation around the plurality of filling/refilling tubes, the shooting tubes and/or the storage unit. However, it would have been obvious to one of ordinary skill in the art that in order to maintain a temperature of a liquid metal in the liquid phase, the apparatus should provide thermal insulation for the parts coming into contact with the liquid metal where exposed to an exterior environment. This is part of normal laboratory operation and within the scope of predictable design variations. A second heater in addition to a first heater is simply duplication of parts. See MPEP 2144.04 Section VI.B.

Claims 56, 62, 65, 69–72, and 74–76 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Paul Koloc*, US 5015432 A (hereinafter “Koloc”).
Regarding claims 56, Zimmerman discloses a system comprising:
a reactor core; a plurality of shooting tubes positioned around the core; a plurality of compressors  associated with a respective one of the plurality of shooting tubes; a storage unit configured to store liquid metal, a plurality of filling tubes extending between the plurality of shooting tubes and the storage unit, wherein the plurality of filling tubes form a first grid around the core, and wherein the plurality of filling tubes facilitate providing the liquid metal from the storage unit to the plurality of shooting tubes; (please refer to the rejection of claim 30 discussing the same initial limitations of claim 56, and the additional limitations of claim 66).
In addition Zimmerman discloses a compressor fuel charger coupled to the plurality of compressors, (para. 44-46: implosion drivers comprising pressurized fluid etc- please refer to the rejection of claim 52); 
However Zimmerman fails to disclose a plurality of refueling tubes and a storage unit heater.
Zimmerman doesn’t explicitly teach the storage unit including a heater, but does teach the need for liquid metal and thermally regulating the liquid metal using a heat exchanger for the purpose of generating power. Please refer to the rejection and discussion of claim 45 and the same obviousness motivation.
Regarding the plurality of refueling tubes, Koloc also teaches an analogous fusion reacting system involving compression, comprising

    PNG
    media_image2.png
    632
    503
    media_image2.png
    Greyscale

a plurality of refueling tubes extending between the plurality of compressors and the compressor fuel charger, wherein the plurality of refueling tubes form a second grid around the (Koloc Fig. 13; Col. 2 ll. 9-67: a plurality of refueling tubes, pressure lines 202..208, form a second grid in addition to first grid 230, for providing fuel from a furnace chamber to the source of compression PMKs 190..196) wherein the plurality of compressors are configured to utilize the fuel to provide a firing force to the liquid metal within the plurality of shooting tubes to shoot the liquid metal into the core (combined with Zimmerman’s compressor mechanism, and substituting the fuel source, this would have provided the firing force to the liquid metal of the core).
It would have been obvious to one of ordinary skill to substitute the compressor fuel and second grid of Koloc for the piston assemblies of Zimmerman. This is an alternative method for producing compression and would have been reasonably expected to work given Koloc’s teachings.

Regarding claim 62, Zimmerman modified by Koloc teaches the system of claim 56, wherein the plurality of compressors include pistons that translate at least partially through the plurality of shooting tubes (Zimmerman teaches piston 82/86. Please refer to the discussion of claim 30 and Fig. 9).
Regarding claim 65, Zimmerman modified by Koloc teaches the system of claim 56, and please refer to the rejection of claim 53 for the same additional limitations (Zimmerman Figs. 9,11; para. 44).

Regarding claims 69–72, Zimmerman teaches the system of Claim 66, however Zimmerman fails to teach a second grid formed by a plurality of refueling tubes.

wherein the grid is a first grid, further comprising a plurality of refueling tubes extending between the plurality of compressors and the compressor fuel charger, wherein the plurality of refueling tubes form a second grid around the core, and wherein the plurality of refueling tubes facilitate providing a fuel from the compressor fuel charger to the plurality of compressors (Koloc Fig. 13; Col. 2 ll. 9-67: please refer to the rejection and discussion of these limitations of claim 56). Please refer to the same obviousness motivation of claim 56.
wherein the first grid 230..234 is positioned between the core and the second grid 202..208 (Koloc Fig. 13: as shown).
wherein the core, the first grid, and the second grid have a spherical shape (Zimmerman and Koloc: the first grid has a spherical shape. Koloc’s second grid does not have a sphereical shape, but it would have been obvious to one of ordinary skill that the design of the shape of the second grid is a part of reactor optimization and design variation).
wherein at least one of (i) each of the plurality of shooting tubes or (ii) the storage unit includes a heater configured to thermally regulate the liquid metal therein (Zimmerman: please refer to the discussion in the rejection of claim 45).

Regarding claims 74-76, Zimmerman teaches the system of Claim 30, however Zimmerman fails to teach a second grid formed by a plurality of refueling tubes.
Koloc teaches the additional limitations. Please refer to the discussion of the same additional limitations in claims 69–72 and the same obviousness motivations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646